Citation Nr: 0526111	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-12 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1945.  He died on May [redacted], 1999.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for the cause of the veteran's death.

The Board notes that, at the time of his death, the veteran 
had pending a claim for increased compensation for service 
connected disability.  This claim ceased to exist at the time 
of the veteran's death.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The appellant has filed a formal claim for accrued benefits, 
see 38 U.S.C.A. § 5121, that was first adjudicated by the RO 
in April 2005.  To date, the appellant has not initiated an 
appeal to the accrued benefit decision, and the Board holds 
no jurisdiction over the claim at this time.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1999, from sepsis due to end 
stage renal disease due to diabetes mellitus.

2.  At the time of his death, the veteran was service 
connected for residuals of a gunshot wound (GSW) penetrating 
the abdomen and left flank with kidney damage involving the 
spinal muscles rated as 30 percent disabling, un-united 
fracture of the left 11th rib rated as 10 percent disabling, 
and post-operative abdomen scar rated as noncompensable.

3.  The preponderance of the evidence demonstrates that the 
causes of the veteran's death, sepsis, end-stage renal 
disease, hypertension, atherosclerosis and diabetes mellitus, 
were not manifested in service or within one year from his 
separation from service, and there is no competent evidence 
that the causes of his death is related to event(s) during 
active service and/or to his service connected disabilities.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to dependency and indemnity 
compensation on the basis that the causes of the veteran's 
death were related to event(s) in active service and/or due 
to service connected disability.  Briefly summarized, the 
veteran served on active duty from February 1943 to August 
1945.  He was wounded by sniper fire to the left flank in 
March 1945.  The bullet penetrated his left flank midway 
between the iliac spine and the costal margin, and emerged 
posteriorly 5 inches left of the third lumbar vertebra.  An 
exploratory laparotomy disclosed a large retro-peritoneal 
hematoma in the left gutter adjacent to the splenic fixture 
without perforation into the peritoneal cavity.  He was 
otherwise described as showing signs of kidney damage due to 
the presence of gross hematuria.  An x-ray of the kidneys, 
ureters and bladder (KUB) were interpreted as follows:

"Films show a fracture at the anterior end of the 
11th rib.  Both kidneys are normal in size.  The 
upper poles are equally distant from the midline.  
The lower pole of the left kidney is four 
millimeters closer to the spine tha[n] the right.  
This variation is within normal limits.  The 
right psoas shadow is sharply defined, the left 
is hazy and cannot be definitively made out.  
There is no bulging in the left flank."

The veteran was noted to have an uneventful convalescence, 
but with continued complaint of pain in his left abdomen and 
left side of his back on movement.  A Report of Medical 
Survey dated in July 1945, noting normal laboratory results, 
recommended the veteran's medical discharge based upon a 
diagnosis of perforating wound of his left flank and kidney 
area.

VA examination in July 1946 included the veteran's report of 
aches and pains of the stomach, back and left side.  He 
described the left flank pain as a sharp, cramp like pain 
with exertion.  He denied any symptoms of digestive 
disturbance or symptoms of the genitourinary (GU) system such 
as hematuria, dysuria and frequency.  On physical 
examination, neither kidney was palpable, but percussion in 
the left costo-phrenic angle produced some pain.  A 
gastrointestinal x-ray examination demonstrated no definitive 
evidence of organic lesion of esophagus, stomach or duodenum.  
The examiner noted that "[s]ervice medical records show 
quite plainly that the bullet did not enter the abdominal 
cavity," and offered diagnoses of residuals of penetrating 
GSW of the left flank with kidney damage, un-united fracture 
of the 11th left rib, and post-operative cicatrix of the 
abdomen.

An RO rating decision dated July 1946 established service 
connection for residuals of GSW penetrating the abdomen and 
left flank with kidney damage and involving the spinal 
muscles with an initial 50 percent disability evaluation 
assigned.  The RO also granted service connection for un-
united fracture of the 11th rib with an initial 10 percent 
rating, and granted service connection for an operational 
scar of the abdomen rated as non-compensable.

VA examination in July 1948 reflected the veteran's chief 
complaints as nocturia x1 with occasional pain of the small 
back.  He denied a history of hematuria or dysuria since 
service.  He denied a history of urinary obstruction.  
Physical examination demonstrated a soft abdomen with non-
palpable kidneys, spleen and liver.  There was no tenderness, 
rigidity or masses in either flank.  An intravenous pyelogram 
was interpreted as follows:

INTRAVENOUS PYELOGRAM: 

Preliminary film reveals both kidneys to be normal 
in size, shape and position.  

Following injection of the dye there is 
satisfactory concentration and visualization 
bilaterally.  The calices, pelves, ureters and 
bladder all appear within normal limits.  There is 
no evidence of opaque or radio-lucent calculus or 
nephroptosis.

DIAGNOSIS:  NORMAL INTRAVENOUS PYELOGRAM.

The examiner offered diagnoses of residuals of GSW 
penetrating the retroperitoneal space, left flank with kidney 
damage and involving the spinal muscles of Group XX, an old 
healed fracture of the 11th left rib, and post-operative 
cicatrix of the abdomen.

An RO rating decision dated July 1948 reduced the disability 
evaluation for residuals of GSW penetrating the abdomen and 
left flank with kidney damage and involving the spinal 
muscles to 30 percent disabling under Diagnostic Code 5319.  
The RO continued the disability ratings for the rib and scar 
disabilities.  These ratings remained in effect to the time 
of the veteran's death.

In pertinent part, VA examination in March 1981 recorded the 
veteran's denial of kidney problems.  He did report continued 
discomfort in the region of the rib fracture.  In the 1990's, 
he received treatment for diabetes mellitus, hypertension, 
duodenal ulcers, chronic obstructive pulmonary disease and 
congestive heart failure.  He was placed on dialysis due to 
end stage renal disease otherwise referred to as chronic 
renal insufficiency.  A June 1993 operation report for an 
iatrogenic perforated colon, requiring laparotomy with 
abdominal lavage, resection of perforated colon and a 
proximal sigmoid colostomy, included the following 
operational finding:

"Inspection of the bowel revealed some adhesions 
of omentum especially to the lower colon 
including a sigmoid and to the lateral abdominal 
wall, probably related to the second World War II 
injury he had from shrapnel."

This operation was later referred to as a colectomy of the 
sigmoid secondary to diverticular disease and status post 
perforation.

VA examination in November 1995 reflected the veteran's 
belief that his renal failure was causally related to his 
service connected residuals of GSW to the abdomen.  The 
examiner, acknowledging the veteran's history of GSW, stated 
"the medical evidence that has been presented recently 
indicates that what this man has is renal failure secondary 
to diabetes mellitus and previous hypertension.  This can 
best be appreciated i[n] the attached medical reports."  
Following examination of the veteran, the examiner recorded 
the following comments and diagnoses:

"In summary, there is no evidence at this time 
that this man has renal disease secondary to the 
old gunshot wound to the trunk.  What he has is 
chronic renal failure secondary to insulin-
dependent diabetes mellitus and previous 
hypertension.

DIAGNOSIS:
1.  Chronic renal failure secondary to insulin-
dependent diabetes mellitus and prior 
hypertension.
2.  Status post accidental perforation of right 
colon following exploratory laparotomy with a 
colectomy and right colostomy."

In January 1997, the veteran highlighted for the RO his 
operative findings regarding adhesions of omentum in the 
lower colon and sigmoid, and recalled his treating physician 
as opining that such a condition could eventually lead to 
renal failure.

A Board decision dated May 1998 denied claims of entitlement 
to service connection for cardiovascular disease (including 
hypertension), diabetes mellitus and chronic renal failure.

VA examination in June 1999 resulted in diagnoses of ancient 
projectile missile injury to low back and left flank with 
residual left paraspinal musculature weakness, severe 
degenerative disc disease with disc space narrowing and 
foraminal encroachment, status post colostomy, and end stage 
kidney failure.

On October 22, 1999, the veteran was seen at dialysis wherein 
he was noted to have a temperature of 103 degrees.  He was 
given doses of Vancomycin, Gentamicin and Fortaz following 
blood cultures, and advised to go to the hospital.  The 
veteran, however, refused.  He was brought to the hospital 
the next day following an episode of unconsciousness.  He was 
dosed with antibiotics, but his temperature remained high at 
107.6 degrees.  His temperature came down to 103 degrees with 
cooling blankets and ice bags.  On the morning of October [redacted], 
1999, he was found asystole and was pronounced dead.  He was 
given terminal diagnoses of gram-negative rod septicemia, end 
stage renal disease on hemodialysis, hypertension, and 
diabetes.

An autopsy of the veteran performed on October 25, 1999.  He 
was provided final anatomic diagnoses as follows:

PULMONARY:
Pneumonia, left lower lobe with generalized acute 
congestion
Pleural adhesions
Subcutaneous emphysema
Subpleural emphysema blebs
Centrilobular emphysema, generalized

CARDIOVA[S]CULAR:
Left ventricular hypertrophy
Coronary artherosclerosis with focal interstitial 
myocardial fibrosis
Calcific atherosclerosis of aorta

GENITOURINARY:
Endstage renal disease (glomerular obsolescence; 
glomerularsclerosis; interstitial nephritis, 
cystic change, atrophy and arterionephrosclerosis)
Prostatic adenocarcinoma (Gleason's score 9) and 
benign prostatic hypertrophy

GASTROINTESTINAL:
Erosive esophagitis
Gastritis with fungal overgrowth
Diverticulitis
Acute hepatic congestion

The pathologist also provided the following final summary:

"This 76-year-old male was admitted for sepsis 
secondary to endstage renal disease most likely 
related to longstanding diabetes, generalized 
atherosclerosis, and hypertension.  The relative 
contribution of these various factors to the renal 
disease is not clearly discernable.  The autopsy 
findings and laboratory workup of this patient 
suggest E-coli sepsis was the most likely cause of 
this patient's demise.  Prostate cancer was an 
unexpected fin[d]ing but undoubtedly played no 
role in the patient's demise."

The veteran's death certificate places the day of death as 
May [redacted], 1999.  The immediate cause of death is identified as 
sepsis due to (or as a consequence of) end stage renal 
disease due to (or as a consequence of) diabetes.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  The VA regulation implementing 
the cause of death statute, 38 C.F.R. § 3.312, reads as 
follows:

(a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

(c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it causally shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2004).  See 38 U.S.C.A. § 1110 (West 2002).  Certain chronic 
diseases, such as arteriosclerosis, hypertension and diabetes 
mellitus, which manifest to a degree of 10 percent or more 
within one year from separation from active service may be 
service connected even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).  

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  See also 38 C.F.R. 
§ 3.310(a) (2002).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims for compensation benefits, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2004).

The veteran died on May [redacted], 1999, from sepsis due to end 
stage renal disease due to diabetes mellitus, hypertension 
and atherosclerosis.  The appellant does not dispute the 
ultimate cause of the veteran's death.  Rather, she argues 
that the veteran's service connected GSW residuals caused 
and/or aggravated his end-stage renal disease.  The evidence 
of record includes opinion from a VA examiner in November 
1995 and the pathologist in October 1999 that the endstage 
renal disease was causally related to non-service connected 
diabetes mellitus and hypertension.  The November 1995 VA 
opinion specifically considered but found no causal 
relationship between the service connected GSW residuals and 
the kidney disease the veteran first manifested many years 
after his discharge from service.  The factual record also 
discloses that diabetes mellitus, hypertension and 
atherosclerosis were first manifested and treated many years 
after service.  See 38 C.F.R. §§ 3.307(a), 3,309(a) (2004).

The appellant's self-diagnosis, opinion and theory of 
causation in this case, as well as those expressed by the 
veteran during his lifetime, hold no probative value as lay 
persons are not deemed competent to render opinions involving 
medical causation and etiology, particularly the cause of 
death.  Barfield v. Brown, 5 Vet. App. 8 (1993) (a lay person 
is not competent to opine as to medical cause of death).  
Similarly, the lay recollections by the veteran during his 
lifetime of an opinion offered by one of his treating 
physicians cannot be accepted as competent evidence 
supportive of the claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995) (a layman's account of what a doctor purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to hold any 
probative value).  There is no competent evidence of record 
that the veteran's service connected disability of residuals 
of GSW penetrating the abdomen and left flank with kidney 
damage involving the spinal muscles, un-united fracture of 
the left 11th rib and post-operative abdomen scar materially 
contributed to the causes of his death.  See 38 C.F.R. § 
3.312 (2004).  

Based upon the above, the Board finds that the preponderance 
of the evidence demonstrates that the causes of the veteran's 
death, sepsis, end-stage renal disease, diabetes mellitus, 
hypertension and atherosclerosis, were not manifested in 
service or within one year from his separation from service, 
and there is no competent evidence that the cause of his 
death is related to event(s) during active service and/or to 
his service connected disabilities.  The Board has given 
consideration of the opinion by the appellant, but finds that 
her lay opinion in and of itself in not competent to 
establish the necessary nexus in this case.  Barfield, 5 Vet. 
App. 8 (1993).  The claim for service connection for the 
cause of the veteran's death, therefore, must be denied.  The 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002).  See Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule 
does not apply when preponderance of the evidence is against 
a claim).

In so holding, the Board notes that the RO first adjudicated 
this claim in December 1999.  On November 9, 2000, the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 were enacted into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefined VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that the initial rating decision 
on appeal, as well as the subsequent statement of the case 
(SOC) and supplemental statement of the (SSOC), provided the 
appellant with specific information as to why her claim was 
being denied, and of the evidence that was lacking.  A 
December 8, 2004 RO letter included a section entitled "What 
the Evidence Must Show" (emphasis original) explaining to 
her what information and/or evidence was deemed necessary to 
substantiate her claim.

With regard to elements (2) and (3), the December 2004 RO 
letter notified the appellant of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help her get such things as medical records, or records 
from other Federal agencies, but that she was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
December 2004 RO letter advised the appellant "If there is 
any other evidence or information that you think will support 
your appeal, please let us know" (emphasis original) and 
that she was ultimately responsible for submitting all 
evidence and/or information not in the possession of a 
federal agency.  The April 2005 SSOC supplied the appellant 
with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is so due to impossibility as the 
VCAA was not in effect at the time the initial adjudication 
occurred.  This de minimis notice defect has resulted in no 
prejudicial harm to the appellant.  There is no indication 
that any aspect of the VCAA compliant language that may have 
been issued post-adjudicatory has prevented her from 
providing evidence necessary to substantiate her claim and/or 
affected the essential fairness of the adjudication of the 
claim.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment notes as 
identified relevant to the claim on appeal.  There are no 
outstanding requests to obtain any evidence not in the 
possession of a federal agency that the appellant has 
identified and authorized VA to obtain on her behalf.  The 
record includes two separate medical opinions negating the 
main theory of the case that service connected GSW residuals 
caused and/or aggravated renal disease.  Absent any competent 
evidence that relates a cause of the veteran's death to 
service and/or service connected disability, VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d).  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  The Board further finds that no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating her claim and that the 
requirements of the VCAA have been met.  The evidence of 
record, in its totality, is sufficient to decide the case.  
38 U.S.C.A. § 5103A(d) (West 2002).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


